DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the facing surfaces" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagmann (US 3671046).
 	Regarding claim 1, Hagmann discloses a composite sealing component Fig. 9 comprising: a plurality of planar sealing elements, one or more of sealing elements 44, 45, 49 having a higher compressibility than adjacent sealing elements 52, 53 of relatively low compressibility; wherein the sealing elements of relative low compressibility are capable of maintaining a fixed spacing to limit compression of the one or more sealing elements of relatively high compressibility provided therebetween.
 	Regarding claim 2, Hagmann discloses wherein the sealing elements 52, 53 of relative low compressibility take the form of a series of flanges, between which the sealing elements 44, 45, 49 of relative high compressibility are provided. 	Regarding claim 3, Hagmann discloses wherein the sealing elements 52, 53 of relative low compressibility are formed by machining circumferential slots 47, 51 into the periphery of a solid ring to define said series of flanges. 	Regarding claim 4, Hagmann discloses wherein a plurality of sealing elements 52, 53 of relative low compressibility are coupled together, one or more of a facing surface of the sealing elements of relative low compressibility being profiled to define said spacing there-between. 	Regarding claim 5, Hagmann discloses wherein certain of the sealing elements 52, 53 of relative 
 	Regarding claim 6, Hagmann discloses wherein support spacers 65 provided between the sealing elements 52, 53 of relative low compressibility, the support spacers keeping the sealing elements of relative low compressibility apart to define slots 47, 51 for housing the sealing elements of relative high compressibility. 	Regarding claim 7, Hagmann discloses wherein the sealing elements 52, 53 of relative low compressibility and support spacers 65 are rings, with the support spacers having a reduced outer diameter compared with the sealing elements of low compressibility.
 	Regarding claim 8, Hagmann discloses wherein the sealing elements 44, 45, 49 of relative high compressibility are interleaved with the sealing elements 52, 53 of relative low compressibility to form a composite stack. 	Regarding claim 10, Hagmann discloses wherein the composite sealing component Fig. 9 is a sealing ring. 	Regarding claim 14, Hagmann discloses wherein the sealing elements 44, 45, 49 of relative high compressibility are formed of any one of graphite, PTFE, PVC or rubber. 	Regarding claim 16, Hagmann discloses wherein the sealing component Fig. 9 outer profile presents a flush surface across the different planar sealing elements of relative low and high compressibility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagmann in view of Dolan et al. (US 5879789).
 	Regarding claim 9, Hagmann discloses the invention as claimed above but fails to explicitly disclose wherein the sealing elements of relative low and high compressibility are coupled together with adhesive.  Dolan et al., a composite sealing component 18 Fig. 2, discloses the use of an adhesive between sealing elements.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the seal elements of Hagmann with an adhesive therebetween as taught by Dolan et al. in order to establish and maintain a secure bond between sealing elements. (Col. 3, Ln. 41-48 of Dolan et al.)

Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagmann. 	Regarding claims 11-13, Hagmann discloses the invention as claimed above but fails to explicitly disclose the range of sealing elements wherein three to five sealing elements of relative high compressibility are provided within the composite sealing component.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide as many sealing elements as necessary to achieve desired sealing between surfaces and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
 	Regarding claim 15, Hagmann discloses the invention as claimed above but fails to explicitly disclose the material used for the sealing elements of relative low compressibility are formed of any one of Steel, 316L Stainless Steel, Inconel, Duplex, Alloy Bronze.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675